DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(1)(a) as being anticipated by Rule et al. (US 2011/0306856).
Rule discloses a measuring apparatus for determining at least one measurand of a measuring medium comprising: 
a first measuring device (para 12, 90) including a first measuring sensor (para 12,90,98,133) arranged in contact with the measuring medium and configured to detect measured values of at least one measurand of the measuring medium (this limitation does not further structurally limit the instant claim), the first measuring device embodied to use the first measuring sensor to determine a first measured value that is dependent on the at least one measurand of the measuring medium, wherein the first measuring sensor is an optical, photometric, spectrometric, or electrochemical in line measuring sensor (and optical detector, para 96-101, is disclosed for detecting an analyte within the fluid system; fig. 4; 20 para. 14, 87; 98), 
a sampling device (para 92,111-112) structured to take a sample from the measuring medium (the sample is flowed into a sample holder where the optical device measures an analyte therein; para 96-99; 
a second measuring device (para 90 states additional sensors such as optical blood dilution sensors are employed) including a second measuring sensor and adapted to use the second measuring sensor to determine a second measured value that is dependent on the at least one measurand of the sample taken from the measuring medium, wherein the second measuring device is an analyzer, the analyzer connected to the sampling device, which supplies the sample of the measuring medium to the second measuring device (the sample of the measuring medium is flowed to the sample holder where the second optical device measures the blood dilution level)
an electronic control apparatus (fig. 4, ref. 416) in communication with the first measuring device and second measuring device and including at least one processor programmed to receive and process the first and second measured values and to perform a verification, calibration and/or adjustment of the first measuring device using the second measured value.  Rule discloses the processor receives and processes the first and second measured values and calibrate/ adjust the first measuring device using the second measured values (para 102-103, 189-195, 203).  
Regarding claim 2, wherein the at least one measurand is a concentration or activity of an analyte in the measuring medium, or a measurand dependent on the concentration or activity of one or more analytes in the measuring medium (Rule discloses the processor receives and processes the first and second measured values and calibrate/ adjust the first measuring device using the second measured values (para 102-103, 189-195, 203).  
Regarding claim 3, wherein the first measuring device is in communication with an electronic process controller via an interface, the process controller programmed to control the process being carried out in a process vessel using the first measured value of the at least one measurand, or in the process being carried out in a processing system comprising the process vessel (Rule discloses the processor receives and processes the first and second measured values and calibrate/ adjust the first measuring device using the second measured values (para 102-103, 189-195, 203).
Regarding claim 4, wherein the second measuring device is an automated analytical device, including: a measuring cell (sample holder) to which the sample is supplied; and at least one reagent with which the sample taken from the process vessel is pretreated (the reagent here is not positively recited as being present in the measuring cell or a holder, therefore the pretreatment step is a process step), wherein the second measuring sensor is in communication with the measuring cell and is adapted to detect a measured value of a second measurand of the pretreated sample within the measuring cell, which depends on the least one measurand determined by the first measuring device (para 90 states additional sensors such as optical blood dilution sensors are employed).
Regarding claim 5, wherein the chemical reaction product is formed by the pretreatement of the sample, and wherein the second measurand is the concentration of the chemical reaction product, or a variable dependent thereon (this claim is directed to a product by process which provided in a apparatus claim does not further structurally limit the instant claim).  
Regarding claim 6, wherein the second measuring sensor includes a radiation detector (para 99) structured to determine an intensity of at least one luminescence radiation emitted by the pretreated sample or to determine a raw value derived from a measuring radiation transmitted through the pretreated sample (this limitation does not further structurally limit the instant claims.  How is the detector structured to determine the intensity?).  
Regarding claim 7, wherein the second measuring sensor includes a radiation detector (para 99) structured to determine at least one raw value derived from an intensity of at least one luminescence radiation emitted by the pretreated sample, or from an intensity of a measuring radiation transmitted through the pretreated sample (this limitation does not further structurally limit the instant claims.  How is the detector structured to determine the intensity?).   
Regarding claim 8, wherein the second measuring device is configured to determine and output measured values at a lower measuring frequency than a first measuring frequency of the first measuring device (this limitation does not further structurally limit the instant claims).  
Regarding claim 9, wherein the control apparatus is configured to control the first measuring device, the second measuring device, and the sampling device (this limitation does not further structurally limit the instant claims).
Regarding claim 10, wherein the first measuring device includes a measuring electronic device (the first measuring device is connected electrically to a processor which detects raw values) structured to detect raw values depending on the at least one measurand and provided by the first measuring sensor and to determine the first measured value from the detected raw values using a model stored in the measuring electronic device (this limitation does not further structurally limit the instant claims).
Regarding claim 11, wherein the stored model (para 103) is a calibration function  (this limitation does not further structurally limit the instant claims).  
Regarding claim 12, wherein the first measuring sensor is an in-line sensor for detecting an ion concentration or a cumulative parameter of the measuring medium (the sensor is an in-line sensor located between the sample inlet from the patient or from a vessel and the sample outlet back to the patient or to be discarded).   
Regarding claim 13, wherein the first measuring sensor is a spectral absorption coefficient probe (para 39, 168, 186) or an ion-selective electrode (para 328).
Regarding claim 14, wherein the control apparatus is configured to adapt the calibration function using the second measured value (this limitation does not further structurally limit the instant claims).  
Regarding claim 15, wherein the first measuring sensor is structured to detect spectrometric raw values representing a luminescence or absorption spectrum of the measuring medium within a predetermined wavelength range, andResponse to Election/Restriction Requirement Application No.: 15/287,138Attorney Docket No.: CD0666-USPage 5 of 9wherein the first measuring device is configured to derive the first measured value using the detected spectrometric raw values using a chemometric model (this limitation does not further structurally limit the instant claims.  How is the first measuring sensor structure to detector spectrometric raw values?). 
Regarding claim 16, wherein the control apparatus is configured to adapt the chemometric model using the second measured value (this limitation does not further structurally limit the instant claims).  
Regarding claim 17, wherein the control device is configured to prepare the chemometric model using spectral measured data detected by the first measuring device and using measured values determined by the second measuring device of one or more different measured variables (this limitation does not further structurally limit the instant claims.  Applicant should claim the control device is programmed…to).
Regarding claim 18, wherein the control apparatus is further programmed to at least temporarily save at least one first measured value detected by the first measuring sensor at the same time as the taking of the sample, or within a set period within the time the sample is taken from the process, and/or at least temporarily save raw values used for determining the at least one first measured value, as a saved first measured value (Rule device discloses a memory for storing results and applying algorithms to the data for processing and analyzing; para 102-103, 189-195, 203).  
Regarding claim 19, the measuring apparatus according to claim 18, wherein to verify and/or calibrate the first measured value, the control apparatus is programmed to use the saved first measured value and the second measured value determined from the sample (Rule device discloses a memory for storing results and applying algorithms to the data for processing and analyzing; para 102-103, 189-195, 203).  
Regarding claim 20, the measuring apparatus according to claim 18, wherein to adjust the first measured value, the control apparatus is programmed to use the raw values used to determine the saved first measured value and the second measured value determined from the sample (Rule device discloses a memory for storing results and applying algorithms to the data for processing and analyzing; para 102-103, 189-195, 203).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,585,081. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are slightly broader than the claims of US 10,585,081 in that the instant claim 1 does not require an in line first measuring sensor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262. The examiner can normally be reached Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797